PRITCHARD, Circuit Judge.
This was an action at law instituted by the defendant in error (plaintiff below) in the district of South Carolina against the plaintiff in error (defendant below) to recover $2,076.50, amount alleged to be due for cotton yarns sold by the plaintiff to the defendant during the year 1909. The plaintiff was a manufacturer of cotton yarns in Cabarrus county, N. C. The defendant was a manufacturer of hosiery at Spartanburg, S. C. Certain telegrams and letters were introduced for the purpose of showing the contract between the parties, but, owing to the condition of the record* we do not deem it necessary to give an extended statement of facts. At the close of the testimony the'learned judge below directed the jury to return a verdict in favor of the plaintiff in the sum of $2,537.08, and it is from this judgment that the defendant below has brought the case to this court upon a writ of error.
It appears that plaintiff made a motion in >the court below for a judgment in its favor, and it also appears that the defendant made a similar motion. The following statements taken from the record show what transpired at the close of all of the evidence:
“Mr. Bomar: We ask your honor to direct a verdict in this case in favor of the defendants.
“Mr. Osborne: We had intended, to ask your honor to direct a verdict to be rendered in favor of the plaintiffs for the amount that was due under the terms of the contract, that is, for the stuff that was furnished, less the amount that we have been damaged by reason of their failure to furnish *383the' yam, but it may as well be all brought up together, and we do now formally ask your honor to instruct the jury to bring in a verdict for the plaintiffs for the amount that is conceded to be due them, less the amount of damage that the evidence shows that the defendants suffered by reason of their failure to furnish the yarn under the contract.
“Court: This case, as it now appears, is practically decided by the ruling of the court admitting the letter of plaintiffs of April 8th. Mr. Foreman, both sides agree that there is no disputed question of fact. It is simply a question of law, which it is the duty of the court to decide. The court therefore instructs you to find a verdict for the plaintiffs.”
Thus it will be seen that both parties moved for a directed verdict. Under the circumstances here, following Beuttell v. Magone, 157 U. S. 154, 15 Sup. Ct. 566, 39 L. Ed. 654, Sena v. American Co., 220 U. S. 497, 501, 31 Sup. Ct. 488, 55 L. Ed. 559, and Lawton v. Carpenter, 195 Fed. 362, 115 C. C. A. —-, decided by this court at this term, we are of opinion that the decision of the lower court should be affinned.
Affirmed.